DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4, 6-8 and 13-15 are pending wherein claims 1 and 3 are amended and claims 5 and 9-12 are canceled. 

Status of Previous Rejections
	The previous rejection of claims 1-2, 6-8 and 13-15 under 35 U.S.C. 103 as being unpatentable over Oishi et al. (JP 2013-104071) is withdrawn in view of the Applicant’s amendment to claim 1. 

Allowable Subject Matter
Claims 1-2, 6-8 and 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art to Oishi et al. (JP ‘071) fails to disclose or adequately suggest a free-cutting copper alloy comprising: 75.4 to 78.0 mass percent copper; 3.05 to 3.55 mass percent silicon; 0.05 to 0.13 mass percent phosphorus; 0.005 to 0.07 mass percent lead; and a balance including zinc and inevitable impurities, wherein a total amount of iron, manganese, cobalt and chromium as the inevitable impurities is lower than 0.08 mass percent, a content of tin present as inevitable impurity of 0.05 mass percent or lower, a content of aluminum present as inevitable impurity of 0.05 mass percent or lower, wherein the acicular κ phase is present in α phase in an amount such that when micrographs of arbitrarily selected five visual fields of a cross-section of the copper alloy are taken at a magnification of 500-fold using metallographic microscope, and the micrograph of each of the visual fields is presented as an image of dimensions of 70 mm in length and 90 mm in width for a visual field size of 220 μm in length and 276 μm in width, an average number of the acicular κ phases counted in the images of the five visual fields is 20 or more. 

Response to Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed July 6, 2021 is sufficient to overcome the rejection of claims 1-2, 6-8 and 13-15 based upon Oishi et al. (JP 2013-104071).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796